        

Exhibit 10.8
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 28,
2012, by and among NACCO Industries, Inc., a Delaware corporation (“NACCO”) and
Hyster-Yale Materials Handling, Inc., a Delaware corporation and a wholly owned
subsidiary of NACCO (“Hyster-Yale”). All capitalized terms used but not defined
herein shall have their respective meanings set forth in the Separation
Agreement (as defined herein).
RECITALS:
1.    NACCO and Hyster-Yale have entered into a Separation Agreement, dated as
of September 28, 2012 (the “Separation Agreement”), pursuant to which NACCO will
distribute all of the outstanding shares of capital stock of Hyster-Yale to
NACCO’s stockholders (the “Spin-Off”) ;
2.    In order to facilitate the separation of Hyster-Yale from NACCO and its
Subsidiaries (as defined below) pursuant to the Separation Agreement, (a)
Hyster-Yale desires, and NACCO is willing to provide or cause its Subsidiaries
to provide, certain transition services upon the terms and conditions set forth
in this Agreement and (b) NACCO and its Subsidiaries desire, and Hyster-Yale is
willing to provide or cause its Subsidiaries to provide, certain transition
services upon the terms and conditions set forth in this Agreement. For purposes
of this Agreement, a “Subsidiary” of any Person means any Person whose financial
results are required to be consolidated with the financial results of the first
Person in the preparation of the first Person’s financial statements under
United States generally accepted accounting principles as in effect from time to
time, consistently applied.
Accordingly, the parties agree as follows:
I. TRANSITION SERVICES
1.1    NACCO Obligations. Subject to the terms and conditions of this Agreement,
during the Transition Period (as defined below), NACCO will, or will cause one
of its Subsidiaries to, provide to Hyster-Yale and/or a designated Subsidiary of
Hyster-Yale the transitional services and assistance (together, the “NACCO
Transition Services”) set forth on Schedule A hereto.
1.2    Hyster-Yale Obligations. Subject to the terms and conditions of this
Agreement, during the Transition Period, Hyster-Yale will, or will cause one of
its Subsidiaries to, provide to NACCO and/or a designated Subsidiary of NACCO,
as the case may be, the transitional services and assistance (together, the
“Hyster-Yale Transition Services” and, together with the NACCO Transition
Services, the “Transition Services”) set forth on Schedule B hereto.
1.3    Term. The obligations of each of NACCO and Hyster-Yale to provide each
respective Transition Service or cause such Transition Service to be provided
hereunder will begin on October 1, 2012 (the “Effective Date”) and will remain
in effect for one year

1

--------------------------------------------------------------------------------

        

after the Effective Date (the “Initial Termination Date”); provided, however,
that with respect to any Transition Service, NACCO or Hyster-Yale may, upon
written notice to the other party not less than 30 days prior to the Initial
Termination Date, extend the term of such Transition Services for the subsequent
transition period; provided, however, that such extension shall not be for a
period of more than three months unless the other party consents, in writing, to
a period beyond three months (the “Subsequent Transition Period”). For the
purposes of this Agreement, the (a) term “Initial Transition Period” for each
Transition Service means the period beginning on the date on which the Spin-Off
occurs (the “Closing Date”) and ending on the Initial Termination Date, and (b)
the terms Initial Transition Period and Subsequent Transition Period are
collectively referred to herein as the “Transition Period.”
1.4    Modification of Transition Services. During the Transition Period, any or
all of the Transition Services may be modified in any respect upon mutual
written agreement of NACCO and Hyster-Yale, and such written agreement shall be
deemed to supplement and amend this Agreement.
1.5    Employee Cooperation. NACCO will cause its or its Subsidiaries’ employees
providing the Transition Services (together, the “NACCO Employees”) to cooperate
with the employees of Hyster-Yale and/or its Subsidiaries (the “Hyster-Yale
Employees”) during the Transition Period, but neither NACCO nor its Subsidiaries
will have any other duty or obligation with respect to such Hyster-Yale
Employees. Hyster-Yale will cause the Hyster-Yale Employees providing the
Transition Services to cooperate with the NACCO Employees during the Transition
Period, but Hyster-Yale will have no other duty or obligation with respect to
such NACCO Employees.
1.6    Scope of Services. Neither NACCO nor Hyster-Yale will be obligated to
perform, or to cause to be performed, any Transition Services in a volume or
quantity that unreasonably interferes with the operation of its business in the
ordinary course provided, however, that each such party will be required to
provide Transition Services consistent with historical volume or quantity during
the two years preceding the Spin-Off and such level of services will not be
deemed to unreasonably interfere with the operation of the business of the party
supplying such Transition Service.
1.7    Standard of Performance; Standard of Care. Each of NACCO and Hyster-Yale
will perform, or will cause to be performed, the Transition Services (a) in such
manner as is substantially similar in nature, quality and timeliness to the
services provided by NACCO, Hyster-Yale or their respective Subsidiaries, as
applicable, prior to the date hereof and (b) in accordance with all applicable
Laws.
1.8    Confidentiality The parties hereto shall keep strictly confidential any
and all proprietary, technical, business, marketing, sales and other information
disclosed to another party hereto in connection with the performance of this
Agreement (the “Confidential Information”), and shall not disclose the same or
any part thereof to any third party, or use the same for their own benefit or
for the benefit of any third party. The obligations of secrecy and nonuse as set
forth herein shall survive the termination of this Agreement for a period of
five years. Excluded from this provision is any information available in the
public domain and any information disclosed to any of the parties by a third
party who is not in breach of confidential obligations owed to another

2

--------------------------------------------------------------------------------

        

person or entity. Notwithstanding the foregoing, each party hereto may disclose
Confidential Information (a) to its bankers, attorneys, accountants and other
advisors subject to the same confidentiality obligations imposed herein and (b)
as may be required by Law from time to time provided that the party required to
disclose provide the other party, to the extent permitted, reasonable notice in
order for such party an opportunity to oppose such disclosure.
II.     OFFICE SPACE
2.1    Right to Use. (a) NACCO hereby grants to Hyster-Yale the right to use the
space leased by NACCO in the building at 5875 Landerbrook Drive, Cleveland, Ohio
44124 (the “Office Space”) beginning on the Effective Date and terminating on
the date of NACCO’s transfer of the lease governing the Office Space (the
“Lease”) to Hyster-Yale or one of its subsidiaries (the “HY Office Space Term”).
Hyster-Yale will pay NACCO the HY Office Space Fee set forth in Section 3.1(c)
for such right.
(b)    Hyster-Yale hereby grants to NACCO the right to use certain offices
occupied by NACCO personnel located within the space leased by Hyster-Yale in
the building at 5875 Landerbrook Drive, Cleveland, Ohio 44124 (the “NACCO Office
Space”) beginning on the day following the termination of the HY Office Space
Term and terminating on the sooner of (i) Hyster-Yale’s receipt of notice from
NACCO that the employees and property of NACCO occupying the NACCO Office Space
have been relocated or (ii) three months after the Effective Date (the “NACCO
Office Space Term”). NACCO will pay Hyster-Yale the NACCO Office Space Fee set
forth in Section 3.2(c) for such right.
III.     CONSIDERATION
3.1    Hyster-Yale Fees. (a) In consideration for the Transition Services
provided by or on behalf of NACCO under this Agreement during the first
six-months of the Transition Period, Hyster-Yale agrees to pay NACCO or a
specified Subsidiary the monthly fees set forth in Schedule A attached hereto
and, for each remaining month in the Transition Period, Hyster-Yale agrees to
pay NACCO or a specified Subsidiary 50% of the monthly fee for such Transition
Service set forth in Schedule A or such other amount as may be agreed by the
parties in writing (the “HY Fees”). Other than the HY Fees and the expenses
specified in Section 3.3, neither Hyster-Yale nor any of its Subsidiaries will
be responsible for any fees or expenses incurred by NACCO or any of its
Subsidiaries in connection with its or their provision of the Transition
Services hereunder.
(b)    For any portion of the Transition Period in which a Transition Service is
not rendered for an entire month, the HY Fees described in Schedule A or
percentage thereof with respect to such Transition Service will be prorated
based on the actual number of days in such period, if applicable.
(c)    In consideration for the right to use the Office Space during the HY
Office Space Term, Hyster-Yale will pay to NACCO a fee equal to the amount
payable by NACCO under the Lease per month of the HY Office Space Term (the “HY
Office Space Fee”). For any portion of the HY Office Space Term that is less

3

--------------------------------------------------------------------------------

        

than a month, the HY Office Space Fee will be prorated based on the actual
number of days in such period.
3.2    NACCO Fees. (a) In consideration for the Transition Services provided by
or on behalf of Hyster-Yale under this Agreement during the first six-months of
the Transition Period, NACCO agrees to pay Hyster-Yale or a specified Subsidiary
the monthly fees set forth in Schedule B attached hereto and, for each remaining
month in the Transition Period, NACCO agrees to pay Hyster-Yale 50% of the
monthly fee for such Transition Service set forth in Schedule B or such other
amount as may be agreed by the parties in writing (the “NACCO Fees”). Other than
the NACCO Fees and the expenses specified in Section 3.3, neither NACCO nor any
of its Subsidiaries will be responsible for any fees or expenses incurred by
Hyster-Yale or any of its Subsidiaries in connection with its or their provision
of the Transition Services hereunder.
(b)    For any portion of the Transition Period in which a Transition Service is
not rendered for an entire month, the NACCO Fees described in Schedule B or
percentage thereof with respect to such Transition Service will be prorated
based on the actual number of days in such period, if applicable.
(c)    In consideration for the right to use the NACCO Office Space during the
NACCO Office Space Term, NACCO will pay to Hyster-Yale a fee equal to $3,185 per
month of the NACCO Office Space Term (the “NACCO Office Space Fee”). For any
portion of the NACCO Office Space Term that is less than a month, the NACCO
Office Space Fee will be prorated based on the actual number of days in such
period.
3.3    Out-of-Pocket Expenses. All (a) reasonable, documented out-of-pocket
expenses (including travel expenses) that arise directly out of the provision of
Transition Services pursuant to this Agreement and are incurred by any of the
parties or their Subsidiaries (the “Out-of-Pocket Expenses”) and (b) sales or
similar non-income taxes incurred by any of the parties or their Subsidiaries in
connection with the provision of Transition Services pursuant to this Agreement
(together with the Out-of-Pocket Expenses, “Expenses”) will be reimbursed by the
party receiving the services; provided, however, that for any Expense described
in clause (a) in excess of $10,000 per occurrence or event, the party providing
the services will be required to obtain prior approval thereof from the party
receiving the services, which approval will not be unreasonably withheld;
provided, further, that such consent will not be required for any Expense in
excess of $10,000 if such Expense does not exceed the historical cost of such
Expense by more than 10%.
3.4    Payment. (a) Each of Hyster-Yale and NACCO will pay or cause to be paid
to the other (i) the NACCO Fees or the HY Fees, as applicable, (ii) the NACCO
Office Space Fee or the HY Office Space Fee, as applicable, and (iii) Expenses
in each calendar month within 30 days following receipt of an invoice therefor
which contains customary and reasonable substantiation of the entitlement to
payment of such Fees and reimbursement of such Expenses. If either party fails
to pay the invoiced amount when due, interest will accrue on the amount payable
at a rate equal to the rate of interest publicly announced by Citibank, N.A.,
from time to time, in The City of New York, as such bank’s base rate (the
“Citibank Base Rate”) plus 2.50% per month,

4

--------------------------------------------------------------------------------

        

compounded monthly; provided, however, that if any such failure to pay is due to
a good faith dispute, any amounts ultimately determined to be payable by the
disputing party will instead include interest compounded at a rate equal to the
Citibank Base Rate plus 2.00% per month.
IV.     TERMINATION
4.1    Term and Termination. (a) This Agreement will remain in effect with
respect to each Transition Service from the Closing Date until the expiration of
the Transition Period for such Transition Service unless earlier terminated in
accordance with this Section 4.1.
(b)    An authorized officer of either NACCO or Hyster-Yale may terminate this
Agreement upon written notice to the other party if:
(i)    the other party has violated any material provision of this Agreement and
such violation has not been remedied within 30 days after written notice
thereof; or
(ii)    the other party has filed, or has had filed against it, a petition
seeking relief under any bankruptcy, insolvency, reorganization, moratorium or
similar Law affecting creditors’ rights.
(c)    An authorized officer of either NACCO or Hyster-Yale may terminate the
Transition Period with respect to any Transition Service that is being provided
by the other party or its Subsidiaries at any time by giving such party 30 days’
prior written notice of its intention to do so.
(d)    Authorized officers of NACCO and Hyster-Yale may terminate this Agreement
by mutual written agreement.
(e)    The parties’ obligations pursuant to Sections 1.8, 3.4 and 5.2 will
survive the expiration or any termination of this Agreement in accordance with
its terms.
V.     MISCELLANEOUS
5.1    Warranty Disclaimer. EXCEPT AS PROVIDED IN SECTION 1.7, NONE OF THE
PARTIES MAKES ANY WARRANTY CONCERNING THE TRANSITION SERVICES AND THE WARRANTY
IN SUCH SECTION 1.7 IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY THAT THE SERVICES PROVIDED UNDER THIS AGREEMENT WILL BE
SUFFICIENT TO ALLOW HYSTER-YALE OR NACCO TO SUCCESSFULLY TRANSITION, MANAGE OR
OPERATE ITS BUSINESS.
5.2    Indemnification. (a) Subject to subsection (d) below, each party (the
“Indemnitor”) will indemnify and hold the other party, its Subsidiaries and each
of their respective stockholders, officers, directors, employees, agents and
representatives and each of the successors and assigns of any of the foregoing
(each, an “Indemnitee”) harmless from and against and will promptly defend the
Indemnitees from and

5

--------------------------------------------------------------------------------

        

reimburse the Indemnitees for any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind (including reasonable attorneys’
fees and other costs and expenses) (collectively, “Damages”), arising out of or
related to (i) a breach by the Indemnitor of this Agreement and (ii) the gross
negligence, bad faith or intentional misconduct of the Indemnitor in connection
with the provision or receipt of Transition Services under this Agreement.
(b)    The amount of any Damages for which indemnification is provided under
this Section 5.2 will be computed net of any insurance proceeds actually
received by the Indemnitee pursuant to an insurance policy with respect to such
Damages.
(c)    The Indemnitee must notify the Indemnitor in writing of any claim,
demand, action or proceeding for which indemnification will be sought under
Section 5.2(a), provided, however, that the failure to so notify shall not
adversely impact the Indemnitee’s right to indemnification hereunder except to
the extent that such failure to notify actually prejudices or prevents the
Indemnitor’s ability to defend such claim, demand, action or proceeding. If such
claim, demand, action or proceeding is a third party claim, demand, action or
proceeding, the Indemnitor will have the right at its expense to assume the
defense thereof using counsel reasonably acceptable to the Indemnitee.
Indemnitor will notify Indemnitee whether Indemnitor so elects to assume the
defense not more than five (5) business days after written notice of the claim.
The Indemnitee will have the right (i) to participate, at its own expense, with
respect to any such third party claim, demand, action or proceeding that is
being defended by the Indemnitor, and (ii) to assume the defense of such third
party claim, demand, action or proceeding, at the cost and expense of the
Indemnitor if the Indemnitor fails or ceases to defend the same. In connection
with any such third party claim, demand, action or proceeding, the parties will
cooperate with each other and provide each other with access to relevant books
and records in their possession. If a firm written offer is made to the
Indemnitor to settle any such third party claim, demand, action or proceeding
solely in exchange for monetary sums to be paid by the Indemnitor (and such
settlement contains a complete release of the Indemnitee and its Subsidiaries
and their respective directors, officers and employees) and the Indemnitor
proposes to accept such settlement and the Indemnitee refuses to consent to such
settlement, then (i) the Indemnitor will be excused from, and the Indemnitee
will be solely responsible for, all further defense of such third party claim,
demand, action or proceeding, (ii) the maximum liability of the Indemnitor
relating to such third party claim, demand, action or proceeding will be the
amount of the proposed settlement if the amount thereafter recovered from the
Indemnitee on such third party claim, demand, action or proceeding is greater
than the amount of the proposed settlement, and (iii) the Indemnitee will pay
all reasonable attorneys’ fees and legal costs and expenses incurred by
Indemnitee after rejection of such settlement by the Indemnitee; provided,
however, that if the amount thereafter recovered by such third party from the
Indemnitee is less than the amount of the proposed settlement, the Indemnitee
will be reimbursed by the Indemnitor for such attorneys’ fees and legal costs
and expenses up to a maximum amount equal to the difference between the amount
recovered by such third party and the amount of the proposed settlement.

6

--------------------------------------------------------------------------------

        

(d)    No party will be entitled to recover any consequential, indirect, special
or punitive damages (including lost profits or lost revenues) arising out of the
matters covered by this Agreement, regardless of the form of the claim or
action, including claims or actions for indemnification, tort, breach of
contract, warranty, representation or covenant.
(e)    The Indemnitees’ rights to indemnification as set forth in this Section
5.2 will be their exclusive remedy with respect to any Damages arising out of
the matters covered by this Agreement other than to terminate this Agreement as
set forth in Section 4.1(b). Each Indemnitee hereto will be entitled to
indemnification for Damages sustained in accordance with the provisions of this
Section 5.2 regardless of any Law or public policy that would limit or impair
the right of the party to recover indemnification under the circumstances.
5.3    Relationship of Parties. Each of Hyster-Yale, NACCO and their respective
Subsidiaries will for all purposes be deemed to be an independent contractor
with respect to the provision of Transition Services hereunder, will not be
considered (nor will any of their directors, officers, employees, contractors or
agents be considered) an agent, employee, commercial representative, partner,
franchisee or joint venturer of any other party and will have no duties or
obligations beyond those expressly provided in this Agreement and the Separation
Agreement with respect to the provision of Transition Services. No party will
have any authority, absent express written permission from the other party, to
enter into any agreement, assume or create any obligations or liabilities, or
make representations on behalf of any other party. The provision of the
Transition Services shall not alter the classification of, or the compensation
and employee benefits provided to the NACCO Employees or the Hyster-Yale
Employees. The NACCO Employees shall be employed solely by NACCO or its
Subsidiaries, and the Hyster-Yale Employees shall be employed solely by
Hyster-Yale or its Subsidiaries. Neither the NACCO Employees nor the Hyster-Yale
Employees shall be entitled to any additional compensation for the provision of
the Transition Services.
5.4    Interpretation. (a) When a reference is made in this Agreement to
Sections or Schedules, such reference will be to a Section of or Schedule to
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.” Unless the context otherwise
requires, (i) “or” is disjunctive but not necessarily exclusive, (ii) words in
the singular include the plural and vice versa, (iii) the use in this Agreement
of a pronoun in reference to a party hereto includes the masculine, feminine or
neuter, as the context may require, and (iv) terms used herein which are defined
in GAAP have the meanings ascribed to them therein. All Schedules hereto will be
deemed part of this Agreement and included in any reference to this Agreement.
This Agreement will not be interpreted or construed to require any party to take
any action, or fail to take any action, if to do so would violate any applicable
Law.
(b)    All parties have participated in negotiating and drafting this Agreement.
In the event that an ambiguity or a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by all parties, and no

7

--------------------------------------------------------------------------------

        

presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.
5.5    Amendment. This Agreement may be amended, modified or supplemented only
by the written agreement of the parties hereto.
5.6    Waiver of Compliance. Except as otherwise provided in this Agreement, the
failure by any party to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the party entitled to the
benefit thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
party to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, or in any way to affect
the validity of this Agreement or any part hereof or the right of any party
hereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.
5.7    Notices. All notices required or permitted pursuant to this Agreement
must be given as set forth in the Separation Agreement.
5.8    Third Party Beneficiaries. Except as otherwise provided in this
Agreement, nothing in this Agreement, expressed or implied, is intended to
confer on any person or entity other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement.
5.9    Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. No party may assign this Agreement, or any of its rights
or liabilities hereunder, without the prior written consent of the other party
hereto, and any attempt to make any such assignment without such consent will be
null and void. Any such assignment will not relieve the party making the
assignment from any liability under this Agreement.
5.10    Severability. The illegality or partial illegality of any or all of this
Agreement, or any provision hereof, will not affect the validity of the
remainder of this Agreement, or any provision hereof, and the illegality or
partial illegality of this Agreement will not affect the validity of this
Agreement in any jurisdiction in which such determination of illegality or
partial illegality has not been made, except in either case to the extent such
illegality or partial illegality causes this Agreement to no longer contain all
of the material provisions reasonably expected by the parties to be contained
herein.
5.11    Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflict of Laws principles.

8

--------------------------------------------------------------------------------

        

5.12    Submission to Jurisdiction; Waivers. Each party irrevocably agrees that
any legal action or proceeding with respect to this Agreement, the transactions
contemplated hereby, any provision hereof, the breach, performance, validity or
invalidity hereof or for recognition and enforcement of any judgment in respect
hereof brought by another party hereto or its successors or permitted assigns
may be brought and determined in any federal or state court located in the State
of Delaware, and each party hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, the transactions contemplated hereby, any provision hereof or
the breach, performance, enforcement, validity or invalidity hereof, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to lawfully serve process, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable Laws, that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper, or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
5.13    Force Majeure. None of the parties will be liable to any other party for
failure to perform or delays in performing any part of the Transition Services
if such failure or delay results from an act of God, war, terrorism, revolt,
revolution, sabotage, actions of a Governmental Entity, Laws, regulations,
embargo, fire, strike, other labor trouble or any other cause or circumstance
beyond the control of such party other than financial difficulties of the other
party. Upon the occurrence of any such event which results in, or will result
in, delay or failure to perform according to the terms of this Agreement, each
party will promptly give notice to the other parties of such occurrence and the
effect and/or anticipated effect of such occurrence. All parties will use their
reasonable efforts to minimize disruptions in their performance, to resume
performance of their obligations under this Agreement as soon as practicable and
to assist the other parties in obtaining, at their sole expense, an alternative
source for the affected Transition Services and the receiving party will be
released from any payment obligation to the performing party with respect to the
affected Transition Services during the period of such force majeure; provided,
however, the resolution of any strike or labor trouble will be within the sole
discretion of the performing party.
5.14    Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.
5.15    Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement) and the Separation Agreement,
constitute the

9

--------------------------------------------------------------------------------

        

entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement.


[SIGNATURES ON FOLLOWING PAGE]



10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
NACCO INDUSTRIES, INC.
By: /s/ J.C. Butler, Jr.    
Name: J.C. Butler, Jr.
Title: Vice President, Corporate Development and Treasurer
HYSTER-YALE MATERIALS HANDLING, INC.
By: /s/ Alfred M. Rankin, Jr.    
Name: Alfred M. Rankin, Jr.
Title: Chairman, President and Chief Executive Officer





1

--------------------------------------------------------------------------------




Schedule A
Transition Services To Be Performed by NACCO and Its Subsidiaries


Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
Tax Support
$5,000
Jehanna Francis-Sable
IT operating system support services for Hyster-Yale
$1,000 plus a proportionate share of any third party costs incurred to separate
IT systems, including the Global Compliance Contract and the Concur Contract
TBD
Accounting Support
$1,000
Tom Maxwell



*NACCO may designate a successor contact person upon written notice to
Hyster-Yale.





2

--------------------------------------------------------------------------------




Schedule B
Transition Services To Be Performed by Hyster-Yale


Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
 
General Accounting Support, including SEC
$
25,000


Ken Schilling/Jennifer Langer
 
Tax Compliance and Consulting Support
$
30,000


Greg Breier
 
Internal Audit – Consulting; Advisory and Audit Services
$
5,000


Ed Wilcox
 
IT operating system support services for NACCO
$1,000 plus a proportionate share of any third party costs incurred to separate
IT systems, including the Global Compliance Contract and Concur Contract
John Bartho
 
Public Company Legal Support (SEC, NYSE, Sarbanes-Oxley, etc.)
$
5,000


Chuck Bittenbender/Suzy Taylor
 
Employee Benefit and HR Legal and Consulting Support
$
10,000


Mary Maloney
 
Compensation Support
$
5,000


JoAnn Morano
 





*Hyster-Yale may designate a successor contact person upon written notice to
NACCO.







3